Name: Regulation (EU) 2015/936 of the European Parliament and of the Council of 9 June 2015 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules
 Type: Regulation
 Subject Matter: trade;  trade policy;  cooperation policy;  international trade;  leather and textile industries
 Date Published: nan

 25.6.2015 EN Official Journal of the European Union L 160/1 REGULATION (EU) 2015/936 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 9 June 2015 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules (recast) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 517/94 (3) has been substantially amended several times (4). Since further amendments are to be made, that Regulation should be recast in the interests of clarity. (2) The common commercial policy should be based on uniform principles. (3) Uniformity in the rules for imports should be ensured by laying down, as far as possible given the particular features of the economic system in the third countries in question, provisions similar to those applied under the common rules for other third countries. (4) For a limited number of products originating in certain third countries, owing to the sensitivity of the textile sector of the Union, surveillance measures applicable at Union level should be laid down in this Regulation. (5) Provision should be made for special rules for products re imported under the arrangements for economic outward processing. (6) Annex III B to Regulation (EC) No 517/94 as amended by Commission Regulation (EC) No 1398/2007 (5) was emptied of its content. Therefore, it is appropriate to delete that Annex entirely. In the interest of clarity, the reference to that Annex in Article 4(2) should also be deleted. (7) Some imports of certain textile products from certain third countries may have to be subject to Union surveillance, quantitative limits or other appropriate measures. (8) If Union surveillance is applied, release for free circulation of the products in question should be made subject to presentation of a surveillance document meeting uniform criteria. That document should, on simple application by the importer, be issued by the authorities of the Member States within a certain period but without the importer thereby acquiring any right to import. The document should therefore be valid only during such period as the import rules remain unchanged. (9) It is in the interests of the Union that the Member States and the Commission should make as full as possible an exchange of information resulting from Union surveillance. (10) It is necessary to adopt precise criteria for assessing possible injury and initiating an investigations procedure while still allowing the Commission to introduce appropriate measures in urgent cases. (11) To that end, detailed provisions should be laid down in respect of the initiation of investigations, the checks and inspections required, the hearing of those concerned, the treatment of information obtained and the criteria for assessing injury. (12) It is necessary to provide for an appropriate system for administering Union quantitative restrictions. (13) The administrative procedure should ensure that all applicants have fair access to quotas. (14) In the interests of uniformity of rules for imports, the formalities to be carried out by importers should be simple and identical regardless of the place where the goods clear customs. It is, therefore, desirable to provide that any formalities should be carried out using forms corresponding to the specimen set out in Annex VI to this Regulation. (15) Surveillance or safeguard measures confined to one or more regions rather than the whole of the Union may nevertheless prove necessary. However, such measures should be authorised only exceptionally and where no alternative exists. It is necessary to ensure that such measures are temporary and cause the minimum of disruption to the operation of the internal market. (16) The provisions of this Regulation are without prejudice to Union or national legislation concerning professional secrecy. (17) The safeguard measures necessitated by the interests of the Union should be implemented with due regard for existing international obligations. (18) In order to simplify procedures for importers, it is necessary to provide for the possibility to extend the validity of, wholly or partly, unused import authorisations, instead of returning them to the competent authorities of the issuing Member States. (19) In order to ensure the appropriate functioning of the system for the management of imports of certain textile products not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules, the power to adopt acts in accordance with Article 290 of the Treaty should be delegated to the Commission in respect of amending the Annexes to this Regulation, altering the import rules and applying safeguard measures and surveillance measures in accordance with this Regulation. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (20) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (6). (21) The advisory procedure should be used for the adoption of surveillance measures given the effects of those measures and their sequential logic in relation to the adoption of definitive safeguard measures, HAVE ADOPTED THIS REGULATION: CHAPTER I GENERAL PRINICPLES Article 1 1. This Regulation applies to imports of textile products falling within Section XI of Part Two of the Combined Nomenclature set out in Annex I to Council Regulation (EEC) No 2658/87 (7) and of other textile products, as listed in Annex I to this Regulation, originating in third countries and not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules. 2. For the purposes of paragraph 1, textile products falling within Section XI of Part Two of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87 shall be classified in categories as set out in Section A of Annex I to this Regulation, with the exception of products covered by Combined Nomenclature codes (CN codes) listed in Section B of Annex I to this Regulation. 3. For the purposes of this Regulation, the term originating products and the methods for controlling the origin of those products shall be as defined by the relevant Union rules in force. Article 2 Imports into the Union of products referred to in Article 1 and originating in third countries other than those listed in Annex II shall be free and therefore not subject to any quantitative restriction, without prejudice to the measures that may be taken under Chapter III and those that have been or may be taken under specific common import rules for the period during which those rules apply. Article 3 1. Imports into the Union of textile products listed in Annex III and originating in the countries indicated in that Annex shall be subject to the annual quantitative limits established in that Annex. 2. The release for free circulation in the Union of imports subject to the quantitative limits referred to in paragraph 1 shall be subject to the presentation of an import authorisation or equivalent document issued by the Member States' authorities in accordance with the procedure set out in this Regulation. The imports authorised in accordance with this paragraph shall be charged against the quantitative limits fixed for the calendar year for which quantitative limits have been fixed. 3. Any textile product referred to in Annex IV and originating in the third countries indicated therein may be imported into the Union provided that an annual quantitative limit is established by the Commission. Any such quantitative limit shall be based on previous trade flows or, where not available, duly justified estimations of such trade flows. The Commission shall be empowered to adopt delegated acts in accordance with Article 31 to amend the relevant Annexes to this Regulation with respect to the establishment of such annual quantitative limits. 4. Imports into the Union of textile products other than those covered by paragraphs 1 and 3 and originating in the countries indicated in Annex II shall be free, subject to the measures that may be taken under Chapter III and to measures that have been or may be taken under specific common import rules for the duration of those rules. Article 4 1. Without prejudice to measures that may be taken under Chapter III or under specific common import rules, re imports into the Union of textile products after processing in third countries other than those listed in Annex II shall not be subject to quantitative limits. 2. Notwithstanding paragraph 1, re imports into the Union of textile products listed in Annex V after processing in the third countries listed in that Annex shall only be made in accordance with the rules on economic outward processing in force in the Union and up to the annual limits fixed in Annex V. Article 5 1. The Committee referred to in Article 30 may consider any matter relating to the application of this Regulation raised by the Commission or at the request of a Member State. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 31 concerning the measures required to adapt Annexes III to VI where problems are detected as regards their effective functioning. CHAPTER II UNION INFORMATION AND INVESTIGATION PROCEDURE Article 6 1. In respect of the textile products listed in Annex I, Member States shall notify the Commission, within 30 days following the end of each month, of the total quantities imported during that month by country of origin and CN code and the units, including where appropriate supplementary units of the CN code. The imports shall be broken down in accordance with the statistical procedures in force. 2. In order to enable the market trends in the products covered by this Regulation to be monitored, Member States shall communicate to the Commission, by 31 March each year, statistical data for the preceding year on exports. The statistical data relating to the production and the consumption of each product shall be forwarded to the Commission under arrangements to be determined subsequently in accordance with the examination procedure referred to in Article 30(3). 3. Where the nature of the products or particular circumstances so require, the Commission may, at the request of a Member State or on its own initiative, alter the time limits for communicating the information referred to in paragraphs 1 and 2 of this Article in accordance with the examination procedure referred to in Article 30(3). 4. In the urgent cases referred to in Article 13, the Member State or States concerned shall send the necessary import statistics and economic data to the Commission and the other Member States without delay. Article 7 1. Where it is apparent to the Commission that there is sufficient evidence to justify an investigation, with regard to the conditions of imports of products referred to in Article 1, the Commission shall initiate an investigation. The Commission shall inform Member States once it has determined that there is a need to initiate such an investigation. 2. In addition to the information supplied under Article 6, the Commission shall seek all information it deems necessary and shall endeavour to check that information with importers, traders, agents, producers, trade associations and organisations. The Commission shall be assisted in this task by staff of the Member State on whose territory these checks are being carried out, provided that this Member State so wishes. 3. The Member States shall provide the Commission, at its request and following procedures laid down by it, with the information at their disposal on developments in the market of the product being investigated. 4. The Commission may hear the interested natural and legal persons. Such parties must be heard where they have applied in writing within the period laid down in the notice published in the Official Journal of the European Union, showing that they are actually likely to be affected by the outcome of the investigation and that there are special reasons for them to be heard orally. 5. Where the information requested by the Commission is not supplied within a reasonable period, or the investigation is significantly impeded, findings may be made on the basis of the facts available. 6. Where the Commission has been asked to act by a Member State and it finds that there is insufficient evidence to justify an investigation, it shall, following consultations, inform the Member State of its decision. Article 8 1. At the end of the investigation, the Commission shall submit a report on the results to the Committee referred to in Article 30. 2. If the Commission considers that no Union surveillance or safeguard measures are necessary, it shall, acting in accordance with the examination procedure referred to in Article 30(3), decide to close the investigation, stating the main conclusions of the investigation. 3. If the Commission considers that Union surveillance or safeguard measures are necessary, it shall take the necessary decisions in accordance with Chapter III. Article 9 1. Information received pursuant to this Regulation shall be used only for the purpose for which it was requested. 2. The Commission, its officials, Member States, and their officials shall not reveal any information of a confidential nature received pursuant to this Regulation, or any information provided on a confidential basis, without specific permission from the supplier of such information. Each request for confidentiality shall state the reasons why the information is confidential. However, if it appears that a request for confidentiality is unjustified and if the supplier of the information wishes neither to make it public nor to authorise its disclosure in general terms or in the form of a summary, the information concerned may be disregarded. 3. Information shall in any case be considered to be confidential if its disclosure is likely to have a significantly adverse effect upon the supplier or the source of such information. 4. Paragraphs 1, 2 and 3 shall not preclude reference by the Union authorities to general information and in particular to reasons on which decisions taken pursuant to this Regulation are based. The Union authorities shall, however, take into account the legitimate interest of the natural and legal persons concerned that their business secrets should not be divulged. Article 10 1. The examination of the trend of imports, of the conditions in which imports take place, and of the serious injury or threat of serious injury to Union producers resulting from such imports, shall cover in particular the following factors: (a) the volume of imports, in particular where there has been a significant increase, either in absolute terms or relative to production or consumption in the Union; (b) the prices of the imports, in particular where there has been a significant price undercutting as compared with the price of a like product in the Union; (c) the consequent impact on the Union producers of like or directly competitive products as indicated by trends in certain economic factors such as:  production,  capacity utilisation,  stocks,  sales,  market share,  prices (i.e. depression of prices or prevention of price increases which would normally have occurred),  profits,  return on capital employed,  cash flow,  employment. 2. In conducting the investigation, the Commission shall take account of the particular economic system of the third countries referred to in Annex II. 3. Where a threat of serious injury is alleged, the Commission shall also examine whether it is clearly foreseeable that a particular situation is likely to develop into actual injury. In this regard, account may be taken of factors such as: (a) the rate of increase of the exports to the Union; (b) export capacity in the country of origin or export, already in existence or which will be operational in the foreseeable future, and the likelihood that the resulting exports will be to the Union. CHAPTER III SURVEILLANCE AND SAFEGUARD MEASURES Article 11 1. Where imports of textile products originating in third countries other than those listed in Annex II threaten to cause injury to Union production of like or directly competitive products, the Commission, acting at the request of a Member State or on its own initiative, may: (a) decide to introduce retrospective Union surveillance of certain imports, in accordance with the advisory procedure referred to in Article 30(2), (b) decide, for the purposes of monitoring the trend of these imports, to make certain imports subject to prior Union surveillance, in accordance with the advisory procedure referred to in Article 30(2). 2. Where imports of textile products originating in third countries listed in Annex II and liberalised at Union level threaten to cause injury to the Union production of like or directly competitive products, or where the economic interests of the Union so require, the Commission, acting at the request of a Member State or on its own initiative, may: (a) decide to introduce retrospective Union surveillance of certain imports, in accordance with the advisory procedure referred to in Article 30(2); (b) decide, for the purposes of monitoring the trend of these imports, to make certain imports subject to prior Union surveillance in accordance with the advisory procedure referred to in Article 30(2). 3. The measures referred to in paragraphs 1 and 2 shall, as a rule, be of a limited period of validity. Article 12 1. Where imports of textile products originating in third countries other than those listed in Annex II take place in such increased quantities, absolute or relative, and/or under such conditions, so as to cause serious injury or actual threat thereof to the Union production of like or directly competitive products, the Commission may, acting at the request of a Member State or on its own initiative, alter the import rules for the product in question by providing that it may be put into free circulation only on production of an import authorisation, the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down. 2. Where imports of textile products originating in third countries listed in Annex II and liberalised at Union level take place in such increased quantities, absolute or relative, and/or under such conditions, so as to threaten to cause injury to the Union production of like or directly competitive products, or where the economic interests of the Union so require, the Commission may, acting at the request of a Member State or on its own initiative, alter the import rules for the product in question by providing that it may be put into free circulation only on production of an import authorisation, the granting of which shall be governed by such provisions and subject to such limits as the Commission shall lay down. 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 31 concerning measures referred to in paragraphs 1 and 2 of this Article in order to alter the import rules for the product in question, including by amending the Annexes to this Regulation. 4. The measures referred to in this Article and Article 11 shall apply to every product which is put into free circulation after the entry into force of those measures. However, such measures shall not prevent the release for free circulation of products already shipped to the Union provided that the destination of such products cannot be changed and that those products which, under this Article and Article 11, may be put into free circulation only on production of a surveillance document are in fact accompanied by such a document. In accordance with Article 16, measures referred to in this Article and Article 11 may be confined to one or more regions of the Union. Article 13 In cases of emergency where the absence of measures would cause irreparable damage to the Union industry, and where the Commission finds, upon its own initiative or on the request of a Member State, that the conditions set out in Article 12(1) and (2) are fulfilled, and considers that a given category of products listed in Annex I and not subject to any quantitative restriction should be subject to quantitative limits or prior or retrospective surveillance measures, and therefore imperative grounds of urgency so require, the procedure provided for in Article 32 shall apply to delegated acts referred to in Article 12(3) in order to alter the import rules for the product in question, including by amending the Annexes to this Regulation. Article 14 1. Products subject to prior Union surveillance or safeguard measures may be put into free circulation only on production of a surveillance document. In the case of prior Union surveillance measures, the surveillance document shall be issued free of charge by the competent authority designated by Member States within a maximum of 5 working days following receipt of an application to the national competent authority by any Union importers, regardless of their place of business in the Union, for any quantity requested. Such an application shall be deemed to be received by the national competent authority no later than 3 working days after submission, unless it is proven otherwise. The surveillance document shall be made out on a form corresponding to the specimen in Annex VI. Article 21 shall apply mutatis mutandis. In the case of safeguard measures, the surveillance document shall be issued in accordance with the provisions of Chapter IV. 2. Information other than that provided for in paragraph 1 may be required when the decision to impose surveillance or safeguard measures is taken. 3. The surveillance document shall be valid for imports throughout the territory in which the Treaty is applied under the conditions laid down in the Treaty, regardless of the issuing Member State, without prejudice, however, to measures taken under Article 16 of this Regulation. 4. The surveillance document shall not in any event be used beyond the expiry of the period which will be laid down at the same time and by means of the same procedure as the imposition of surveillance or safeguard measures, and which will take account of the nature of the products and other special features of the transactions. 5. Where a decision taken under the appropriate procedure referred to in Article 30 so requires, the origin of products under Union surveillance or safeguard measures must be proved by a certificate of origin. This paragraph shall be without prejudice to other provisions concerning the production of any such certificate. 6. Where the product under prior Union surveillance is subject to regional safeguard measures in a Member State, the import authorisation granted by that Member State may replace the surveillance document. Article 15 In accordance with the advisory procedure referred to in Article 30(2), the Commission may, at the request of a Member State or on its own initiative, if the situation referred to in Article 12(2) is likely to arise:  reduce the period of validity of any surveillance document required for the surveillance measures,  make the issue of the surveillance document subject to certain conditions and, as an exceptional measure, subject to the insertion of a revocation clause, or, with the frequency and for the length of time indicated by the Commission, to the prior information and consultation procedure referred to in Articles 6 and 8. Article 16 Where on the basis, in particular, of the factors referred to in Articles 10, 11 and 12, it emerges that the conditions laid down for the adoption of surveillance or safeguard measures are met in one or more regions of the Union, the Commission, after having examined alternative solutions, may exceptionally authorise the application of surveillance or safeguard measures limited to the region or regions concerned if it considers that such measures applied at that level are more appropriate than measures applied throughout the Union. Those measures must be temporary and, insofar as possible, must not disrupt the operation of the internal market. Those measures shall be adopted in accordance with the appropriate procedure applicable to measures to be adopted pursuant to Articles 10, 11 and 12. CHAPTER IV MANAGEMENT OF UNION IMPORT RESTRICTIONS Article 17 1. The competent authorities of the Member States shall notify the Commission of the quantities covered by the requests for import authorisations which they have received. 2. The Commission shall notify its confirmation that the requested quantities are available for importation in the chronological order in which the notifications of the Member States have been received (first come, first served basis). 3. Where there is reason to believe that anticipated requests may exceed the quantitative limits, the Commission may, in accordance with the examination procedure referred to in Article 30(3), divide the quantitative limits into tranches or fix maximum amounts per allocation. The Commission may, in accordance with the examination procedure referred to in Article 30(3), reserve a proportion of a specific quantitative limit for requests supported by evidence of past import performance. 4. The notifications referred to in paragraphs 1 and 2 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. 5. The competent authorities shall notify the Commission immediately after being informed of any quantity that is not used during the validity of the import authorisation. Such unused quantities shall automatically be transferred into the remaining quantities of the total Union quantitative limit. 6. The Commission may, in accordance with the examination procedure referred to in Article 30(3), take any measure necessary to implement this Article. Article 18 1. All Union importers, regardless of where they are established in the Union, may submit authorisation applications to the competent authority of the Member State of their choice. 2. For the purposes of the second sentence of Article 17(3), importers' applications shall, where necessary, be accompanied by documentary evidence of previous imports for each category and each third country concerned. Article 19 The competent authorities of the Member States shall issue import authorisations within 5 working days of notification of the Commission decision or within the time limit set by the Commission. Those authorities shall inform the Commission that import authorisations have been issued within 10 working days of issuing the authorisations. Article 20 Where necessary and in accordance with the examination procedure referred to in Article 30(3), import authorisations may be made conditional upon the lodging of a security. Article 21 1. Without prejudice to measures taken under Article 16, import authorisations shall authorise the import of products which are subject to quantitative limits and shall be valid throughout the territory in which the Treaty is applied under the conditions laid down in the Treaty, regardless of the place of import mentioned in the applications by importers. When the Union introduces temporary limits for one or more of its regions, in accordance with Article 16, those limits shall not preclude the importation into the region(s) concerned of products shipped before the date of introduction of those limits. 2. The period of validity of import authorisations issued by the competent authorities of the Member States shall be 6 months. This period of validity may be modified where necessary, in accordance with the examination procedure referred to in Article 30(3). 3. Applications for import authorisations shall be drawn up on forms conforming to a specimen the characteristics of which shall be established in accordance with the examination procedure referred to in Article 30(3). The competent authorities may, under the conditions fixed by them, allow application documents to be submitted by electronic means. However, all documents and evidence shall be available to the competent authorities. 4. Import authorisations may be issued by electronic means at the request of the importer concerned. At the duly motivated request of that importer, and provided that paragraph 3 has been complied with, an import authorisation issued by electronic means may be replaced by an import authorisation in paper form by the competent authority of the same Member State which issued the original import authorisation. However, that authority shall only issue an import authorisation in written form after having ensured that the authorisation by electronic means has been cancelled. Any measure necessary to implement this paragraph may be adopted in accordance with the examination procedure referred to in Article 30(3). 5. At the request of the Member State concerned, textile products in the possession of the competent authorities of that Member State, particularly in the context of bankruptcy or similar procedures, for which a valid import authorisation is no longer available, may be released into free circulation in accordance with the examination procedure referred to in Article 30(3). Article 22 Without prejudice to the specific provisions to be adopted in accordance with the examination procedure referred to in Article 30(3), import authorisations shall not be loaned or transferred, whether for a consideration or free of charge, by the person in whose name the document was issued. Article 23 The validity of import authorisations which are wholly or partly unused may be extended, if enough quantities are available, in accordance with the examination procedure referred to in Article 30(3). Article 24 The competent authorities of the Member States shall inform the Commission, within 30 days following the end of each month, of the quantities of products subject to Union quantitative limits which have been imported during the preceding month. CHAPTER V OUTWARD PROCESSING TRAFFIC Article 25 Re imports into the Union of textile products listed in the table set out in Annex V, effected in accordance with the rules on economic outward processing in force in the Union, shall not be subject to the quantitative limits referred to in Articles 2, 3 and 4 where they are subject to the specific quantitative limits given in the table set out in Annex V and have been re imported after processing in the listed corresponding third country for each of the quantitative limits specified. Article 26 The Commission shall be empowered to adopt delegated acts in accordance with Article 31 to subject re imports not covered by this Chapter and Annex V to specific quantitative limits, provided that the products in question are subject to the quantitative limits laid down in Articles 2, 3 and 4. Where a delay in the imposition of specific quantitative limits to re imports of outward processing trade would cause damage to the Union industry which would be difficult to repair and therefore imperative grounds of urgency so require, the procedure provided for in Article 32 shall apply to delegated acts adopted pursuant to the first paragraph of this Article. Article 27 1. The Commission shall be empowered to adopt delegated acts in accordance with Article 31 to effect transfers between categories of products set out in section A of Annex I and advance use or carry-over of portions of specific quantitative limits referred to in Article 26 from one year to another. Where a delay in the imposition of measures referred to in the first subparagraph would cause damage to the Union industry by impeding outward processing trade given the legal requirement to operate such transfers from one year to the next, and such damage would be difficult to repair, and therefore imperative grounds of urgency so require, the procedure provided for in Article 32 shall apply to delegated acts adopted pursuant to the first subparagraph of this paragraph. 2. However, automatic transfers in accordance with paragraph 1 may be carried out within the following limits: (a) transfer between categories of products set out in section A of Annex I of up to 20 % of the quantitative limit established for the category to which the transfer is made, (b) carry-over of a specific quantitative limit from one year to another of up to 10,5 % of the quantitative limit established for the actual year of utilisation, (c) advance use of a specific quantitative limit of up to 7,5 % of the quantitative limit established for the actual year of utilisation. 3. The Commission shall be empowered to adopt delegated acts in accordance with Article 31 to adjust the specific quantitative limits where there is a need for additional imports. Where there is a need for additional imports and where a delay in the adjustment of the specific quantitative limits would cause damage to the Union industry by impeding access to such required additional imports which would be difficult to repair, and therefore imperative grounds of urgency so require, the procedure provided for in Article 32 shall apply to delegated acts adopted pursuant to the first subparagraph of this paragraph.. 4. The Commission shall inform the third country or third countries concerned of any measures taken pursuant to this Article. Article 28 1. For the purpose of applying Article 25, the competent authorities of the Member States shall, before issuing prior authorisations in accordance with the relevant Union rules on economic outward processing, notify the Commission of the amounts of the requests for authorisations which they have received. The Commission shall notify its confirmation that the requested amounts are available for re importation within the respective Union limits in accordance with the relevant Union rules on economic outward processing. 2. The requests included in the notifications to the Commission shall be valid if they establish clearly in each case: (a) the third country in which the goods are to be processed; (b) the category of textile products in question; (c) the amount to be re imported; (d) the Member State in which the re imported products are to be put into free circulation; (e) an indication as to whether the requests relate to: (i) a past beneficiary applying for the quantities set aside under Article 3(4), or in accordance with the fifth subparagraph of Article 3(5), of Council Regulation (EC) No 3036/94 (8); or (ii) an applicant under the third subparagraph of Article 3(4) or under Article 3(5) of Regulation (EC) No 3036/94. 3. The notifications referred to in paragraphs 1 and 2 shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily. 4. If the requested amounts are available, the Commission shall confirm to the competent authorities of the Member States the full amount indicated in the requests notified for each category of products and each third country concerned. Notifications presented by Member States for which no confirmation can be given because the amounts requested are no longer available within the Union quantitative limits, shall be stored by the Commission in the chronological order in which they have been received and confirmed in the same order as soon as further amounts become available through the application of automatic transfers provided for in Article 27. 5. The competent authorities shall notify the Commission without delay after being informed of any quantity that is not used during the duration of validity of the import authorisation. Such unused quantities shall automatically be re credited to the quantities within the Union quantitative limits not set aside pursuant to the first subparagraph of Article 3(4), or to the fifth subparagraph of Article 3(5), of Regulation (EC) No 3036/94. The quantities for which a renunciation has been made pursuant to the third sub paragraph of Article 3(4) of Regulation (EC) No 3036/94 shall automatically be added to the quantities within the Union quota that are not set aside pursuant to the first subparagraph of Article 3(4), or to the fifth sub paragraph of Article 3(5), of that Regulation. All such quantities as outlined in the preceding subparagraphs shall be notified to the Commission in accordance with paragraph 3. Article 29 The competent authorities of the Member States shall provide the Commission with the names and addresses of the authorities competent to issue the prior authorisations referred to in Article 28 together with specimens of the stamp impressions used by them. CHAPTER VI DECISION MAKING PROCEDURES AND FINAL PROVISIONS Article 30 1. The Commission shall be assisted by the Textile Committee. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. 3. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 31 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Article 3(3), Article 5(2), Article 12(3), Article 13, Article 26, Article 27(1) and (3) and Article 35 shall be conferred on the Commission for a period of 5 years from 20 February 2014. The Commission shall draw up a report in respect of the delegation of power not later than 9 months before the end of the 5 year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than 3 months before the end of each period. 3. The delegation of power referred to in Article 3(3), Article 5(2), Article 12(3), Article 13, Article 26, Article 27(1) and (3) and Article 35 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Article 5(2) and Articles 13 and 35 shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 2 months at the initiative of the European Parliament or of the Council. 6. A delegated act adopted pursuant to Article 3(3), Article 12(3), Article 26 and Article 27(1) and (3) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of 2 months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by 4 months at the initiative of the European Parliament or of the Council. Article 32 1. Delegated acts adopted under this Article shall enter into force without delay and shall apply as long as no objection is expressed in accordance with paragraph 2. The notification of a delegated act to the European Parliament and to the Council shall state the reasons for the use of the urgency procedure. 2. Either the European Parliament or the Council may object to a delegated act in accordance with the procedure referred to in Article 31(5) or (6). In such a case, the Commission shall repeal the act without delay following the notification of the decision to object by the European Parliament or by the Council. Article 33 1. This Regulation shall not preclude the fulfilment of obligations arising from special rules contained in agreements concluded between the Union and third countries. 2. Without prejudice to other Union provisions, this Regulation shall not preclude the adoption or application by Member States of: (a) prohibitions, quantitative restrictions or surveillance measures on grounds of public morality, public policy or public security, the protection of health and life of humans, animals or plants, the protection of national treasures possessing artistic, historic or archaeological value, or the protection of industrial and commercial property; (b) special formalities concerning foreign exchange; (c) formalities introduced pursuant to international agreements in accordance with the Treaty. The Member States shall inform the Commission of the measures or formalities to be introduced or amended in accordance with the first subparagraph. In the event of extreme urgency, the national measures or formalities in question shall be communicated to the Commission immediately upon their adoption. Article 34 The Commission shall include information on the implementation of this Regulation in its annual report on the application and implementation of trade defence measures presented to the European Parliament and to the Council pursuant to Article 22a of Council Regulation (EC) No 1225/2009 (9). Article 35 The Commission shall be empowered to adopt delegated acts in accordance with Article 31 to amend the relevant Annexes where necessary to take into account the conclusion, amendment or expiry of agreements or arrangements with third countries or amendments made to Union rules on statistics, customs arrangements or common rules for imports. Article 36 Regulation (EC) No 517/94 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex VIII. Article 37 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 9 June 2015. For the European Parliament The President M. SCHULZ For the Council The President Z. KALNIÃ A-LUKAÃ EVICA (1) Opinion of 10 December 2014 (not yet published in the Official Journal). (2) Position of the European Parliament of 29 April 2015 (not yet published in the Official Journal) and decision of the Council of 28 May 2015. (3) Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (OJ L 67, 10.3.1994, p. 1). (4) See Annex VII. (5) Commission Regulation (EC) No 1398/2007 of 28 November 2007 amending Annexes II, III B and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (OJ L 311, 29.11.2007, p. 5). (6) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (7) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (8) Council Regulation (EC) No 3036/94 of 8 December 1994 establishing economic outward processing arrangements applicable to certain textiles and clothing products reimported into the Community after working or processing in certain third countries (OJ L 322, 15.12.1994, p. 1). (9) Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (OJ L 343, 22.12.2009, p. 51). ANNEX I A. TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1 1. Without prejudice to the rules for the interpretation of the Combined Nomenclature, the wording of the description of goods is considered to be of indicative value only, since the products covered by each category are determined, within this Annex, by CN codes. Where there is an ex symbol in front of a CN code, the products covered in each category are determined by the scope of the CN code and by that of the corresponding description. 2. Garments which are not recognisable as being garments for men or boys or as being garments for women or girls are classified with the latter. 3. Where the expression babies garments' is used, this is meant to cover garments up to and including commercial size 86. Category Description CN code 2013 Table of equivalence pieces/kg g/piece GROUP I A 1 Cotton yarn, not put up for retail sale 5204 11 00 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 26 00 5205 27 00 5205 28 00 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 00 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 46 00 5205 47 00 5205 48 00 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 00 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 00 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 00 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 00 ex 5604 90 90 2 Woven fabrics of cotton, other than gauze, terry fabrics, narrow woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics 5208 11 10 5208 11 90 5208 12 16 5208 12 19 5208 12 96 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 16 5208 22 19 5208 22 96 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 16 5208 32 19 5208 32 96 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 00 5208 59 10 5208 59 90 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 00 5209 51 00 5209 52 00 5209 59 00 5210 11 00 5210 19 00 5210 21 00 5210 29 00 5210 31 00 5210 32 00 5210 39 00 5210 41 00 5210 49 00 5210 51 00 5210 59 00 5211 11 00 5211 12 00 5211 19 00 5211 20 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 11 10 5212 11 90 5212 12 10 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 2 a) Of which: Other than unbleached or bleached 5208 31 00 5208 32 16 5208 32 19 5208 32 96 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 00 5208 59 10 5208 59 90 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 00 5209 51 00 5209 52 00 5209 59 00 5210 31 00 5210 32 00 5210 39 00 5210 41 00 5210 49 00 5210 51 00 5210 59 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 10 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 3 Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (incl. terry fabrics) and chenille fabrics 5512 11 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 5512 99 90 5513 11 20 5513 11 90 5513 12 00 5513 13 00 5513 19 00 5513 21 00 5513 23 10 5513 23 90 5513 29 00 5513 31 00 5513 39 00 5513 41 00 5513 49 00 5514 11 00 5514 12 00 5514 19 10 5514 19 90 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 30 10 5514 30 30 5514 30 50 5514 30 90 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 00 5515 91 10 5515 91 30 5515 91 90 5515 99 20 5515 99 40 5515 99 80 ex 5803 00 90 ex 5905 00 70 ex 6308 00 00 3 a) Of which: Other than unbleached or bleached 5512 19 10 5512 19 90 5512 29 10 5512 29 90 5512 99 10 5512 99 90 5513 21 00 5513 23 10 5513 23 90 5513 29 00 5513 31 00 5513 39 00 5513 41 00 5513 49 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 30 10 5514 30 30 5514 30 50 5514 30 90 5514 41 00 5514 42 00 5514 43 00 5514 49 00 5515 11 30 5515 11 90 5515 12 30 5515 12 90 5515 13 19 5515 13 99 5515 19 30 5515 19 90 5515 21 30 5515 21 90 5515 22 19 5515 22 99 ex 5515 29 00 5515 91 30 5515 91 90 5515 99 40 5515 99 80 ex 5803 00 90 ex 5905 00 70 ex 6308 00 00 GROUP I B 4 Shirts, T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6,48 154 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 20 6110 20 10 6110 30 10   5 Jerseys, pullovers, slip-overs, waistcoats, twinsets, cardigans, bed-jackets and jumpers (others than jackets and blazers), anoraks, wind-cheaters, waister jackets and the like, knitted or crocheted 4,53 221 ex 6101 90 80 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 11 10 6110 11 30 6110 11 90 6110 12 10 6110 12 90 6110 19 10 6110 19 90 6110 20 91 6110 20 99 6110 30 91 6110 30 99   6 Men's or boys' woven breeches, shorts other than swimwear and trousers (incl. slacks); women's or girls' woven trousers and slacks, of wool, of cotton or of man made fibres; lower parts of track suits with lining, others than category 16 or 29, of cotton or of man-made fibres 1,76 568 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42   7 Women's or girls' blouses, shirts and shirt-blouses, whether or not knitted or crocheted, of wool, of cotton or man-made fibres 5,55 180 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00   8 Men's or boys' shirts, other than knitted or crocheted, of wool, cotton or man-made fibres 4,60 217 ex 6205 90 80 6205 20 00 6205 30 00   GROUP II A 9 Terry towelling and similar woven terry fabrics of cotton; toilet linen and kitchen linen, other than knitted or crocheted, of terry towelling and woven terry fabrics, of cotton 5802 11 00 5802 19 00 ex 6302 60 00 20 Bed linen, other than knitted or crocheted 6302 21 00 6302 22 90 6302 29 90 6302 31 00 6302 32 90 6302 39 90 22 Yarn of staple or waste synthetic fibres, not put up for retail sale 5508 10 10 5509 11 00 5509 12 00 5509 21 00 5509 22 00 5509 31 00 5509 32 00 5509 41 00 5509 42 00 5509 51 00 5509 52 00 5509 53 00 5509 59 00 5509 61 00 5509 62 00 5509 69 00 5509 91 00 5509 92 00 5509 99 00 22 a) Of which acrylic ex 5508 10 10 5509 31 00 5509 32 00 5509 61 00 5509 62 00 5509 69 00 23 Yarn of staple or waste artificial fibres, not put up for retail sale 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 32 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile surfaces, of wool, of cotton or of man-made textile fibres 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 26 00 5801 27 00 5801 31 00 5801 32 00 5801 33 00 5801 36 00 5801 37 00 5802 20 00 5802 30 00 32 a) Of which: Cotton corduroy 5801 22 00 39 Table linen, toilet linen and kitchen linen, other than knitted or crocheted, other than of terry towelling or a similar terry fabrics of cotton 6302 51 00 6302 53 90 ex 6302 59 90 6302 91 00 6302 93 90 ex 6302 99 90 GROUP II B 12 Panty-hose and tights, stockings, understockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other than for babies, including stockings for varicose veins, other than products of category 70 24,3 pairs 41 6115 10 10 ex 6115 10 90 6115 22 00 6115 29 00 6115 30 11 6115 30 90 6115 94 00 6115 95 00 6115 96 10 6115 96 99 6115 99 00   13 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, of cotton or of man-made fibres 17 59 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 ex 6212 10 10 ex 9619 00 51   14 Men's or boys' woven overcoats, raincoats and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,72 1 389 6201 11 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00   15 Women's or girls' woven overcoats, raincoats and other coats, cloaks and capes; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21) 0,84 1 190 6202 11 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00   16 Men's or boys' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; men's or boys' track suits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 0,80 1 250 6203 11 00 6203 12 00 6203 19 10 6203 19 30 6203 22 80 6203 23 80 6203 29 18 6203 29 30 6211 32 31 6211 33 31   17 Men's or boys' jackets or blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 1,43 700 6203 31 00 6203 32 90 6203 33 90 6203 39 19   18 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6207 11 00 6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 00 6207 99 10 6207 99 90 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, other than knitted or crocheted 6208 11 00 6208 19 00 6208 21 00 6208 22 00 6208 29 00 6208 91 00 6208 92 00 6208 99 00 ex 6212 10 10 ex 9619 00 59 19 Handkerchiefs, other than knitted or crocheted 59 17 6213 20 00 ex 6213 90 00   21 Parkas; anoraks, windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of tracksuits with lining, other than category 16 or 29, of cotton or of man-made fibres 2,3 435 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6201 91 00 6201 92 00 6201 93 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 6202 91 00 6202 92 00 6202 93 00 6211 32 41 6211 33 41 6211 42 41 6211 43 41   24 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted 3,9 257 6107 21 00 6107 22 00 6107 29 00 6107 91 00 ex 6107 99 00   Women's or girls' night-dresses, pyjamas, nÃ ©gligees, bathrobes, dressing gowns and similar articles, knitted or crocheted   6108 31 00 6108 32 00 6108 39 00 6108 91 00 6108 92 00 ex 6108 99 00   26 Women's or girls' dresses, of wool, of cotton or of man-made fibres 3,1 323 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00   27 Women's or girls' skirts, including divided skirts 2,6 385 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10   28 Trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted, of wool, of cotton or of man-made fibres 1,61 620 6103 41 00 6103 42 00 6103 43 00 ex 6103 49 00 6104 61 00 6104 62 00 6104 63 00 ex 6104 69 00   29 Women's or girls' suits and ensembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits; women's or girls' track suits with lining, with an outer shell of an identical fabric, of cotton or of man-made fibres 1,37 730 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31   31 BrassiÃ ¨res, woven, knitted or crocheted 18,2 55 ex 6212 10 10 6212 10 90   68 Babies' garments and clothing accessories, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted, of category 88 6111 90 19 6111 20 90 6111 30 90 ex 6111 90 90 ex 6209 90 10 ex 6209 20 00 ex 6209 30 00 ex 6209 90 90 ex 9619 00 51 ex 9619 00 59 73 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 1,67 600 6112 11 00 6112 12 00 6112 19 00   76 Men's or boys' industrial or occupational clothing, other than knitted or crocheted 6203 22 10 6203 23 10 6203 29 11 6203 32 10 6203 33 10 6203 39 11 6203 42 11 6203 42 51 6203 43 11 6203 43 31 6203 49 11 6203 49 31 6211 32 10 6211 33 10 Women's or girls' aprons, smock overalls and other industrial or occupational clothing, other than knitted or crocheted 6204 22 10 6204 23 10 6204 29 11 6204 32 10 6204 33 10 6204 39 11 6204 62 11 6204 62 51 6204 63 11 6204 63 31 6204 69 11 6204 69 31 6211 42 10 6211 43 10 77 Ski suits, other than knitted or crocheted ex 6211 20 00 78 Garments, other than knitted or crocheted, excluding garments of categories 6, 7, 8, 14, 15, 16, 17, 18, 21, 26, 27, 29, 68, 72, 76 and 77 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 85 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 32 90 6211 33 90 ex 6211 39 00 6211 42 90 6211 43 90 ex 6211 49 00 ex 9619 00 59 83 Overcoats, jackets, blazers and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69, 72, 73, 74, 75 ex 6101 90 20 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 6112 20 00 6113 00 90 6114 20 00 6114 30 00 ex 6114 90 00 ex 9619 00 51 GROUP III A 33 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide 5407 20 11 Sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 6305 32 19 6305 33 90 34 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 35 Woven fabrics of synthetic filaments, other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 69 10 5407 69 90 5407 71 00 5407 72 00 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 35 a) Of which: Other than unbleached or bleached ex 5407 10 00 ex 5407 20 90 ex 5407 30 00 5407 42 00 5407 43 00 5407 44 00 5407 52 00 5407 53 00 5407 54 00 5407 61 30 5407 61 50 5407 61 90 5407 69 90 5407 72 00 5407 73 00 5407 74 00 5407 82 00 5407 83 00 5407 84 00 5407 92 00 5407 93 00 5407 94 00 ex 5811 00 00 ex 5905 00 70 36 Woven fabrics artificial filaments, other than those for tyres of category 114 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 00 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 36 a) Of which: Other than unbleached or bleached ex 5408 10 00 5408 22 10 5408 22 90 5408 23 00 5408 24 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 37 Woven fabrics of artificial staple fibres 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 00 90 ex 5905 00 70 37 a) Of which: Other than unbleached or bleached 5516 12 00 5516 13 00 5516 14 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 32 00 5516 33 00 5516 34 00 5516 42 00 5516 43 00 5516 44 00 5516 92 00 5516 93 00 5516 94 00 ex 5803 00 90 ex 5905 00 70 38 A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6005 31 10 6005 32 10 6005 33 10 6005 34 10 6006 31 10 6006 32 10 6006 33 10 6006 34 10 38 B Net curtains, other than knitted or crocheted ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 41 Yarn of synthetic filament (continuous), not put up for retail sale, other than non textured single yarn untwisted or with a twist of not more than 50 turns/m 5401 10 12 5401 10 14 5401 10 16 5401 10 18 5402 11 00 5402 19 00 5402 20 00 5402 31 00 5402 32 00 5402 33 00 5402 34 00 5402 39 00 5402 44 00 5402 48 00 5402 49 00 5402 51 00 5402 52 00 5402 59 10 5402 59 90 5402 61 00 5402 62 00 5402 69 10 5402 69 90 ex 5604 90 10 ex 5604 90 90 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns/m and single non textured yarn of cellulose acetate 5403 10 00 5403 32 00 ex 5403 33 00 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 90 10 43 Yarn of man-made filament, yarn of artificial staple fibres, cotton yarn, put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 00 00 5508 20 90 5511 30 00 46 Carded or combed sheep's or lambs' wool or other fine animal hair 5105 10 00 5105 21 00 5105 29 00 5105 31 00 5105 39 00 47 Yarn of carded sheep's or lambs' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10 5106 10 90 5106 20 10 5106 20 91 5106 20 99 5108 10 10 5108 10 90 48 Yarn of combed sheep's or lambs' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 49 Yarn of sheep's or lambs' wool or of combed fine animal hair, put up for retail sale 5109 10 10 5109 10 90 5109 90 00 50 Woven fabrics of sheep's or lambs' wool or of fine animal hair 5111 11 00 5111 19 00 5111 20 00 5111 30 10 5111 30 80 5111 90 10 5111 90 91 5111 90 98 5112 11 00 5112 19 00 5112 20 00 5112 30 10 5112 30 80 5112 90 10 5112 90 91 5112 90 98 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 00 10 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded, combed or otherwise processed for spinning 5506 10 00 5506 20 00 5506 30 00 5506 90 00 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 90 5511 10 00 5511 20 00 58 Carpets, carpentines and rugs, knotted (made up or not) 5701 10 10 5701 10 90 5701 90 10 5701 90 90 59 Carpets and other textile floor coverings, other than the carpets of category 58 5702 10 00 5702 31 10 5702 31 80 5702 32 10 5702 32 90 ex 5702 39 00 5702 41 10 5702 41 90 5702 42 10 5702 42 90 ex 5702 49 00 5702 50 10 5702 50 31 5702 50 39 ex 5702 50 90 5702 91 00 5702 92 10 5702 92 90 ex 5702 99 00 5703 10 00 5703 20 12 5703 20 18 5703 20 92 5703 20 98 5703 30 12 5703 30 18 5703 30 82 5703 30 88 5703 90 20 5703 90 80 5704 10 00 5704 90 00 5705 00 30 ex 5705 00 80 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needlework tapestries (e.g. petit point and cross stitch) made in panels and the like by hand 5805 00 00 61 Narrow woven fabrics, and narrow fabrics (bolduc) consisting of warp without weft, assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 00 5806 32 10 5806 32 90 5806 39 00 5806 40 00 62 Chenille yarn (incl. flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 10 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more elastomeric yarn and knitted or crocheted fabrics containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 40 00 6002 90 00 ex 6004 10 00 6004 90 00 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00 6003 30 10 6005 31 50 6005 32 50 6005 33 50 6005 34 50 65 Knitted or crocheted fabric, other than those of categories 38 A and 63, of wool, of cotton or of man-made fibres 5606 00 10 ex 6001 10 00 6001 21 00 6001 22 00 ex 6001 29 00 6001 91 00 6001 92 00 ex 6001 99 00 ex 6002 40 00 6003 10 00 6003 20 00 6003 30 90 6003 40 00 ex 6004 10 00 6005 90 10 6005 21 00 6005 22 00 6005 23 00 6005 24 00 6005 31 90 6005 32 90 6005 33 90 6005 34 90 6005 41 00 6005 42 00 6005 43 00 6005 44 00 6006 10 00 6006 21 00 6006 22 00 6006 23 00 6006 24 00 6006 31 90 6006 32 90 6006 33 90 6006 34 90 6006 41 00 6006 42 00 6006 43 00 6006 44 00 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 90 6301 30 90 ex 6301 40 90 ex 6301 90 90 GROUP III B 10 Gloves, mittens and mitts, knitted or crocheted 17 pairs 59 6111 90 11 6111 20 10 6111 30 10 ex 6111 90 90 6116 10 20 6116 10 80 6116 91 00 6116 92 00 6116 93 00 6116 99 00 67 Knitted or crocheted clothing accessories other than for babies; household linen of all kinds, knitted or crocheted; curtains (incl. drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or crocheted; knitted or crocheted blankets and travelling rugs, other knitted or crocheted articles including parts of garments or of clothing accessories 5807 90 90 6113 00 10 6117 10 00 6117 80 10 6117 80 80 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 00 6302 40 00 ex 6302 60 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 32 11 ex 6305 32 90 6305 33 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 9619 00 41 ex 9619 00 51 67 a) Of which: Sacks and bags of a kind used for the packing of goods, made from polyethylene or polypropylene strip 6305 32 11 6305 33 10 69 Women's and girls' slips and petticoats, knitted or crocheted 7,8 128 6108 11 00 6108 19 00 70 Panty-hose and tights of synthetic fibres, measuring per single yarn less than 67 decitex (6,7 tex) 30,4 pairs 33 ex 6115 10 90 6115 21 00 6115 30 19 Women's full length hosiery of synthetic fibres ex 6115 10 90 6115 96 91 72 Swimwear, of wool, of cotton or of man-made fibres 9,7 103 6112 31 10 6112 31 90 6112 39 10 6112 39 90 6112 41 10 6112 41 90 6112 49 10 6112 49 90 6211 11 00 6211 12 00 74 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits 1,54 650 6104 13 00 6104 19 20 ex 6104 19 90 6104 22 00 6104 23 00 6104 29 10 ex 6104 29 90 75 Men's or boys' knitted or crocheted suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suit 0,80 1 250 6103 10 10 6103 10 90 6103 22 00 6103 23 00 6103 29 00 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00 6214 30 00 6214 40 00 ex 6214 90 00 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 17,9 56 6215 20 00 6215 90 00 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 8,8 114 6212 20 00 6212 30 00 6212 90 00 87 Gloves, mittens and mitts, not knitted or crocheted ex 6209 90 10 ex 6209 20 00 ex 6209 30 00 ex 6209 90 90 6216 00 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories other than for babies, other than knitted or crocheted ex 6209 90 10 ex 6209 20 00 ex 6209 30 00 ex 6209 90 90 6217 10 00 6217 90 00 90 Twine, cordage, ropes and cables of synthetic fibres, plaited or not 5607 41 00 5607 49 11 5607 49 19 5607 49 90 5607 50 11 5607 50 19 5607 50 30 5607 50 90 91 Tents 6306 22 00 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00 ex 6305 32 90 ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 21 10 5601 21 90 5601 22 10 5601 22 90 5601 29 00 5601 30 00 9619 00 31 9619 00 39 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19 5602 10 31 ex 5602 10 38 5602 10 90 5602 21 00 ex 5602 29 00 5602 90 00 ex 5807 90 10 ex 5905 00 70 6210 10 10 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10 5603 11 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 ex 5807 90 10 ex 5905 00 70 6210 10 92 6210 10 98 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 32 90 ex 6305 39 00 6307 10 30 6307 90 92 ex 6307 90 98 9619 00 49 ex 9619 00 59 97 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 5608 11 20 5608 11 80 5608 19 11 5608 19 19 5608 19 30 5608 19 90 5608 90 00 98 Other articles made from yarn, twine, cordage, cables or rope, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00 5904 90 00 Rubberised textile fabric, not knitted or crocheted, excluding those for tyres 5906 10 00 5906 99 10 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 00 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 90 109 Tarpaulins, sails, awnings and sunblinds 6306 12 00 6306 19 00 6306 30 00 110 Woven pneumatic mattresses 6306 40 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 90 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00 ex 6307 90 98 113 Floor cloth, dish cloth and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 ex 5911 20 00 5911 31 11 5911 31 19 5911 31 90 5911 32 11 5911 32 19 5911 32 90 5911 40 00 5911 90 10 5911 90 90 GROUP IV 115 Flax or ramie yarn 5306 10 10 5306 10 30 5306 10 50 5306 10 90 5306 20 10 5306 20 90 5308 90 12 5308 90 19 117 Woven fabrics of flax or of ramie 5309 11 10 5309 11 90 5309 19 00 5309 21 00 5309 29 00 5311 00 10 ex 5803 00 90 5905 00 30 118 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 20 6302 59 10 ex 6302 59 90 6302 99 10 ex 6302 99 90 120 Curtains (incl. drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90 6304 19 30 ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 90 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10 ex 5801 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted ex 6214 90 00 GROUP V 124 Synthetic staple fibres 5501 10 00 5501 20 00 5501 30 00 5501 40 00 5501 90 00 5503 11 00 5503 19 00 5503 20 00 5503 30 00 5503 40 00 5503 90 00 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 125 A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 45 00 5402 46 00 5402 47 00 125 B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 11 00 5404 12 00 5404 19 00 5404 90 10 5404 90 90 ex 5604 90 10 ex 5604 90 90 126 Artificial staple fibres 5502 00 10 5502 00 40 5502 00 80 5504 10 00 5504 90 00 5505 20 00 127 A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00 ex 5403 32 00 ex 5403 33 00 127 B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00 ex 5604 90 90 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130 A Silk yarn other than yarn spun from silk waste 5004 00 10 5004 00 90 5006 00 10 130 B Silk yarn other than of category 130 A; silk-worm gut 5005 00 10 5005 00 90 5006 00 90 ex 5604 90 90 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 90 50 133 Yarn of true hemp 5308 20 10 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horse hair 5113 00 00 136 Woven fabrics of silk or of silk waste 5007 10 00 5007 20 11 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 00 30 ex 5905 00 90 ex 5911 20 00 137 Woven pile fabric and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90 ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90 ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man made fibres ex 6001 10 00 ex 6001 29 00 ex 6001 99 00 6003 90 00 6005 90 90 6006 90 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man made fibres ex 6301 90 90 142 Carpets and other textile floor coverings of sisal, of other fibres of the agave family or the Manila hemp ex 5702 39 00 ex 5702 49 00 ex 5702 50 90 ex 5702 99 00 ex 5705 00 80 144 Felt of coarse animal hair ex 5602 10 38 ex 5602 29 00 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp ex 5607 90 20 ex 5607 90 90 146 A Binder or baler twine for agricultural machines, of sisal or other fibres of the agave family ex 5607 21 00 146 B Twine, cordage, ropes and cables of sisal or other fibres of the agave family, other than the products of category 146 A ex 5607 21 00 5607 29 00 146 C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 ex 5607 90 20 147 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garneted stock, other than not carded or combed ex 5003 00 00 148 A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 00 5307 20 00 148 B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90 ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm; sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10 ex 5310 90 00 5905 00 50 6305 10 90 151 A Floor coverings of coconut fibres (coir) 5702 20 00 151 B Carpets and other textile floor coverings, of jute or of other textile bast fibres, other than tufted or flocked ex 5702 39 00 ex 5702 49 00 ex 5702 50 90 ex 5702 99 00 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (incl. cocoons unsuitable for reeling), yarn waste and garnetted stock, not carded or combed ex 5003 00 00 Wool not carded or combed 5101 11 00 5101 19 00 5101 21 00 5101 29 00 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 11 00 5102 19 10 5102 19 30 5102 19 40 5102 19 90 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garneted stock 5103 10 10 5103 10 90 5103 20 00 5103 30 00 Garneted stock of wool or of fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garneted stock) 5301 10 00 5301 21 00 5301 29 00 5301 30 00 Ramie and other vegetable textile fibres, raw or processed but not spun: tow, noils and waste, other than coir and abaca 5305 00 00 Cotton, not carded nor combed 5201 00 10 5201 00 90 Cotton waste (incl. yarn waste and garneted stock) 5202 10 00 5202 91 00 5202 99 00 True hemp (Cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garneted stock) 5302 10 00 5302 90 00 Abaca (Manila hemp or Musa Textilis Nee), raw or processed but not spun: tow and waste of abaca (including yarn waste and garneted stock) 5305 00 00 Jute or other textile bast fibres (excl. flax, true hemp and ramie), raw or processed but not spun: tow and waste of jute or other textile bast fibres (including yarn waste and garneted stock) 5303 10 00 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow and waste of such fibres (including yarn waste and garneted stock) 5305 00 00 156 Blouses and pullovers knitted or crocheted of silk or silk waste for women and girls 6106 90 30 ex 6110 90 90 157 Garments, knitted or crocheted, other than those of categories 1 to 123 and 156 ex 6101 90 20 ex 6101 90 80 6102 90 10 6102 90 90 ex 6103 39 00 ex 6103 49 00 ex 6104 19 90 ex 6104 29 90 ex 6104 39 00 6104 49 00 ex 6104 69 00 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 ex 6108 99 00 6109 90 90 6110 90 10 ex 6110 90 90 ex 6111 90 90 ex 6114 90 00 159 Dresses, blouses and shirt-blouses, not knitted or crocheted, of silk or silk waste 6204 49 10 6206 10 00 Shawls, scarves, mufflers, mantillas, veils and the like, not knitted or crocheted, of silk or silk waste 6214 10 00 Ties, bow ties and cravats of silk or silk waste 6215 10 00 160 Handkerchiefs of silk or silk waste ex 6213 90 00 161 Garments, not knitted or crocheted, other than those of categories 1 to 123 and category 159 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 ex 6205 90 80 6206 90 10 6206 90 90 ex 6211 20 00 ex 6211 39 00 ex 6211 49 00 ex 9619 00 59 163 Gauze and articles of gauze put up in forms or packings for retail sale 3005 90 31 B. OTHER TEXTILE PRODUCTS REFERRED TO IN ARTICLE 1(1) CN codes 3005 90 3921 12 00 ex 3921 13 ex 3921 90 60 4202 12 19 4202 12 50 4202 12 91 4202 12 99 4202 22 10 4202 22 90 4202 32 10 4202 32 90 4202 92 11 4202 92 15 4202 92 19 4202 92 91 4202 92 98 5604 10 00 6309 00 00 6310 10 00 6310 90 00 ex 6405 20 ex 6406 10 ex 6406 90 ex 6501 00 00 ex 6502 00 00 ex 6504 00 00 ex 6505 00 ex 6506 99 6601 10 00 6601 91 00 6601 99 6601 99 90 7019 11 00 7019 12 00 ex 7019 19 8708 21 10 8708 21 90 8804 00 00 ex 9113 90 00 ex 9404 90 ex 9612 10 ANNEX II List of countries referred to in article 2 Belarus North Korea ANNEX III Annual Union quantitative limits referred to in article 3(1) BELARUS Category Unit Quantity Group IA 1 tonnes 1 586 2 tonnes 6 643 3 tonnes 242 Group IB 4 1 000 pieces 1 839 5 1 000 pieces 1 105 6 1 000 pieces 1 705 7 1 000 pieces 1 377 8 1 000 pieces 1 160 Group IIA 20 tonnes 329 22 tonnes 524 Group IIB 15 1 000 pieces 1 726 21 1 000 pieces 930 24 1 000 pieces 844 26/27 1 000 pieces 1 117 29 1 000 pieces 468 73 1 000 pieces 329 Group IIIB 67 tonnes 359 Group IV 115 tonnes 420 117 tonnes 2 312 118 tonnes 471 NORTH KOREA Category Unit Quantity 1 tonnes 128 2 tonnes 153 3 tonnes 117 4 1 000 pieces 289 5 1 000 pieces 189 6 1 000 pieces 218 7 1 000 pieces 101 8 1 000 pieces 302 9 tonnes 71 12 1 000 pairs 1 308 13 1 000 pieces 1 509 14 1 000 pieces 154 15 1 000 pieces 175 16 1 000 pieces 88 17 1 000 pieces 61 18 tonnes 61 19 1 000 pieces 411 20 tonnes 142 21 1 000 pieces 3 416 24 1 000 pieces 263 26 1 000 pieces 176 27 1 000 pieces 289 28 1 000 pieces 286 29 1 000 pieces 120 31 1 000 pieces 293 36 tonnes 96 37 tonnes 394 39 tonnes 51 59 tonnes 466 61 tonnes 40 68 tonnes 120 69 1 000 pieces 184 70 1 000 pieces 270 73 1 000 pieces 149 74 1 000 pieces 133 75 1 000 pieces 39 76 tonnes 120 77 tonnes 14 78 tonnes 184 83 tonnes 54 87 tonnes 8 109 tonnes 11 117 tonnes 52 118 tonnes 23 142 tonnes 10 151A tonnes 10 151B tonnes 10 161 tonnes 152 ANNEX IV referred to in Article 3(3) (The product descriptions of the categories listed in this Annex are to be found in Section A of Annex I) North Korea Categories: 10, 22, 23, 32, 33, 34, 35, 38, 40, 41, 42, 49, 50, 53, 54, 55, 58, 62, 63, 65, 66, 67, 72, 84, 85, 86, 88, 90, 91, 93, 97, 99, 100, 101, 111, 112, 113, 114, 120, 121, 122, 123, 124, 130, 133, 134, 135, 136, 137, 138, 140, 141, 145, 146A, 146B, 146C, 149, 150, 153, 156, 157, 159, 160. ANNEX V Outward processing traffic Annual Union limits referred to in Article 4 Belarus Category Unit Quantity 4 1 000 pieces 6 610 5 1 000 pieces 9 215 6 1 000 pieces 12 290 7 1 000 pieces 9 225 8 1 000 pieces 3 140 15 1 000 pieces 5 387 21 1 000 pieces 3 584 24 1 000 pieces 922 26/27 1 000 pieces 4 492 29 1 000 pieces 1 820 73 1 000 pieces 6 979 ANNEX VI List of particulars to be given in the boxes of the surveillance document SURVEILLANCE DOCUMENT 1. Consignee (name, full address, country, VAT number) 2. Issue No 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin/Country code 7. Country of consignment/Country code 8. Last day of validity 9. Description of goods 10. CN code and textile category 11. Quantity of kilograms (net mass) or in additional units 12. Customs value in EUR, cif at Union frontier 13. Additional remarks 14. Competent authority's endorsement Date and place (signature) (stamp) Original for the applicant Copy for the competent authorities Text of image EUROPEAN UNION SURVEILLANCE DOCUMENT 1 1. Consignee (name, full address, country, VAT No) 2. Issue No HOLDERS COPY 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin Country code 7. Country of consignment Country code 8. Last day of validity 1 9. Description of goods 10. CN code and textile category 11. Quantity in kilograms (net mass) or in additional units 12. Customs value in EUR, cif at Union frontier 13. Additional remarks 14. Competent authoritys endorsement Date: Place: (Signature) (Stamp) Text of image 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof 16. Net quantity (net mass or other unit of measure stating the unit) 19. Customs document (form and No) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 17. In figures 18. In words for the quantity attributed 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. Extension pages to be attached hereto. Text of image EUROPEAN UNION SURVEILLANCE DOCUMENT 2 1. Consignee (name, full address, country, VAT No) 2. Issue No COPY FOR THE COMPETENT AUTHORITY 3. Proposed place and date of import 4. Authority responsible for issue (name, address and telephone No) 5. Declarant/representative as applicable (name and full address) 6. Country of origin Country code 7. Country of consignment Country code 8. Last day of validity 2 9. Description of goods 10. CN code and textile category 11. Quantity in kilograms (net mass) or in additional units 12. Customs value in EUR, cif at Union frontier 13. Additional remarks 14. Competent authoritys endorsement Date: Place: (Signature) (Stamp) Text of image 15. ATTRIBUTIONS Indicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof. 16. Net quantity (net mass or other unit of measure stating the unit) 19. Customs document (form and No) or extract No and date of attribution 20. Name, Member State, stamp and signature of the attributing authority 17. In figures 18. In words for the quantity attributed 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. 1. 2. Extension pages to be attached hereto. ANNEX VII Repealed regulation with list of its successive amendments Council Regulation (EC) No 517/94 (OJ L 67, 10.3.1994, p. 1). Commission Regulation (EC) No 1470/94 (OJ L 159, 28.6.1994, p. 14). Only Article 2 Commission Regulation (EC) No 1756/94 (OJ L 183, 19.7.1994, p. 9). Only Article 2 Commission Regulation (EC) No 2612/94 (OJ L 279, 28.10.1994, p. 7). Only Article 2 Council Regulation (EC) No 2798/94 (OJ L 297, 18.11.1994, p. 6). Commission Regulation (EC) No 2980/94 (OJ L 315, 8.12.1994, p. 2). Only Article 2 Council Regulation (EC) No 1325/95 (OJ L 128, 13.6.1995, p. 1). Council Regulation (EC) No 538/96 (OJ L 79, 29.3.1996, p. 1). Commission Regulation (EC) No 1476/96 (OJ L 188, 27.7.1996, p. 4). Only Article 2 Commission Regulation (EC) No 1937/96 (OJ L 255, 9.10.1996, p. 4). Commission Regulation (EC) No 1457/97 (OJ L 199, 26.7.1997, p. 6). Commission Regulation (EC) No 2542/1999 (OJ L 307, 2.12.1999, p. 14). Council Regulation (EC) No 7/2000 (OJ L 2, 5.1.2000, p. 51). Commission Regulation (EC) No 2878/2000 (OJ L 333, 29.12.2000, p. 60). Commission Regulation (EC) No 2245/2001 (OJ L 303, 20.11.2001, p. 17). Commission Regulation (EC) No 888/2002 (OJ L 146, 4.6.2002, p. 1). Council Regulation (EC) No 1309/2002 (OJ L 192, 20.7.2002, p. 1). Commission Regulation (EC) No 1437/2003 (OJ L 204, 13.8.2003, p. 3). Commission Regulation (EC) No 1484/2003 (OJ L 212, 22.8.2003, p. 46). Commission Regulation (EC) No 2309/2003 (OJ L 342, 30.12.2003, p. 21). Commission Regulation (EC) No 1877/2004 (OJ L 326, 29.10.2004, p. 25). Commission Regulation (EC) No 931/2005 (OJ L 162, 23.6.2005, p. 37). Commission Regulation (EC) No 1786/2006 (OJ L 337, 5.12.2006, p. 12). Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). Only point 13(2) of the Annex Commission Regulation (EC) No 1398/2007 (OJ L 311, 29.11.2007, p. 5). Commission Regulation (EU) No 1260/2009 (OJ L 338, 19.12.2009, p. 58). Commission Implementing Regulation (EU) No 1322/2011 (OJ L 335, 17.12.2011, p. 42). Commission Implementing Regulation (EU) No 1165/2012 (OJ L 336, 8.12.2012, p. 55). Council Regulation (EU) No 517/2013 (OJ L 158, 10.6.2013, p. 1). Only point 16(2) of the Annex Regulation (EU) No 38/2014 of the European Parliament and of the Council (OJ L 18, 21.1.2014, p. 52). Only point 2 of the Annex ANNEX VIII Correlation table Regulation (EC) No 517/94 This Regulation Article 1 Article 1 Article 2(1), introductory wording Article 2, introductory wording Article 2(1), first indent Article 2(a) Article 2(1), second indent Article 2(b) Article 2(1), third indent  Article 2(1), fourth indent  Article 2(2)  Articles 3 to 8 Articles 3 to 8 Article 9(1) Article 9(1) Article 9(2)(a) Article 9(2), first subparagraph Article 9(2)(b), first subparagraph Article 9(2), second subparagraph Article 9(2)(b), second subparagraph Article 9(2), third subparagraph Article 9(3) and (4) Article 9(3) and (4) Articles 10 to 22 Articles 10 to 22 Article 23(1) Article 23 Article 23(2)  Article 24 Article 24  Article 25  Article 26  Article 27  Article 28  Article 29 Article 25(1) Article 30(1) Article 25(1a) Article 30(2) Article 25(2) Article 30(3) Article 25(5)  Article 25(6)  Article 25a Article 31 Article 25b Article 32 Article 26(1) Article 33(1) Article 26(2)(a), introductory wording Article 33(2), first subparagraph, introductory wording Article 26(2)(a), first indent Article 33(2), first subparagraph, point (a) Article 26(2)(a), second indent Article 33(2), first subparagraph, point (b) Article 26(2)(a), third indent Article 33(2), first subparagraph, point (c) Article 26(2)(b) Article 33(2), second subparagraph Article 26a Article 34 Article 27  Article 28 Article 35  Article 36 Article 29 Article 37 Annex I Annex I Annex II Annex II Annex IIIA  Annex IIIB  Annex IV Annex III Annex V Annex IV Annex VI Annex V Annex VII Annex VI  Annex VII  Annex VIII